Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4, 7-11, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 12 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/242,763 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in every way.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant Application
Reference Application: 17/242,763
1. A method of merging one or more environment maps stored in a database with a tracking map computed based on sensor data collected by a device worn by a user, the method comprising:
1. An XR system that supports specification of a position of virtual content relative to one or more persisted maps in a database of persisted maps, the XR system comprising a localization service comprising:
receiving the tracking map from the device, wherein the tracking map is aligned with respect to a gravity direction;
the portion of the persisted map has an associated estimated direction of gravity; and the process of determining is constrained, based on the orientation of the coordinate frame, to determine transformations that align the coordinate frame with the associated estimated direction of gravity; and
determining a transformation between the tracking map and an environment map;
compute a plurality of candidate localizations for the plurality of collection of features by, for each of the plurality of collections of features, performing a process to determine as a candidate localization a transformation between the 
[…]
the process of determining is constrained, based on the orientation of the coordinate frame, to determine transformations that align the coordinate frame with the associated estimated direction of gravity; and

compute a plurality of candidate localizations for the plurality of collection of features by, for each of the plurality of collections of features, performing a process to determine as a candidate localization a transformation between the collection of features and a portion of a persisted map in the database of persisted maps, wherein: the portion of the persisted map has an associated estimated direction of gravity; and the process of determining is constrained, based on the orientation of the coordinate 

the process of determining is constrained, based on the orientation of the coordinate frame, to determine transformations that align the coordinate frame with the associated estimated direction of gravity; and generate a localization of the portable electronic device based on consensus among the plurality of candidate localizations.


Instant Application 
1
5
6
12
20
Reference Application
1
1
5
1
1


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Leonard et al. (20160071278), teaches, “A method for mapping an environment comprises moving a sensor along a path from a start location (P0) through the environment, the sensor generating a sequence of images, each image associated with a respective estimated sensor location and comprising a point cloud having a plurality of vertices, each vertex comprising an (x,y,z)-tuple and image information for the tuple.”

Hook et al. (20140267234), teaches, “A multi-device system for mobile devices to acquire and share 3D maps of an environment. The mobile devices determine features of the environment and construct a local map and coordinate system for the features identified by the mobile device. The mobile devices may create a joint map by joining the local map of another mobile device or by merging the local maps created by the mobile devices. To merge maps, the coordinate system of each system may be constrained in degrees of freedom using information from sensors on the devices to determine the global position and orientation of each device. When the devices operate on a joint map, the device share information about new features to extend the range of features on the map and share information about augmented reality objects manipulated by users of each device.”

Han et al. (20120188237), “A virtual world processing apparatus and method. Sensed information, which is information collected by a sensor is inputted. The sensed information is adapted, based on a sensor capability, which is information on capability of the sensor. Accordingly, interoperability between a real world and a virtual world or interoperability between virtual worlds may be achieved.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616